COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 READYONE INDUSTRIES, INC.,                                    No. 08-15-00157-CV
                                                §
                       Appellant,                                    Appeal from
                                                §
 v.                                                             346th District Court
                                                §
 IVETH RODRIGUEZ LOPEZ,                                      of El Paso County, Texas
                                                §
                       Appellee.                              (TC # 2014-DCV1525)
                                                §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause to the

trial court with instructions to enter an order granting Appellant’s motion to compel arbitration,

in accordance with this Court=s opinion. We further order that Appellant recover from Appellee

all costs of this appeal, for which let execution issue, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 8TH DAY OF FEBRUARY, 2017.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment